1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of GroupI in the reply filed on 1/4/21 is acknowledged.  The traversal is on the ground(s) that  the compounds within the instant scope have the same backbone.  This is not found persuasive because while the examiner acknowledged this in previous action, the many anticipations cited in the PCT search report is evidence of a lack of a special technical feature which is the main requirement in lack of unity determinations. With regard to the examination conducted by the APO, the examiner is not bound by the lack of a restriction conducted during the PCT phase and is otherwise  responsible for determining patentability for all examined claims. A structure search for  a narrower genus based on elected species and claims such as 10 not found to lack novelty resulted in additional anticipations.
The requirement is still deemed proper and is therefore made FINAL.
Applicants are advised that the search will not be extended beyond the elected subject matter, I where R1/R2 is choice (i) which has been constructively elected based on the elected species (compound 81). This is consistent with the Federal Register Guidelines (Vol.76, No.25, dated February 9, 2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use". 

Specification
The disclosure is objected to because of the following informalities:  At the very least the compounds listed in Figure 8  are barely legible in many cases.   See p.24,26-39. Should the case ever be allowed a printer query will likely arise. Applicants are requested to check entire disclosure for additional illegible text,etc.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6,7,9-12,16-20,23,24,28,41,73 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Scope of  “optionally substituted” appearing throughout the R variables is  open-ended. From a reading of the specification  on p.18, a list of  exemplary substituents are provided but  not limited to said groups  given the wording appearing in the list “but not 
 A similar issue was present in Ex parte Remark 15 USPQ 2d 1498 (at p.1500) in which it was decided that claim language that relied on open-ended language was "vague and uncertain" since it was not clear what else was intended to be covered.
2. Claim 2 is incomplete as recited since the claim does not particularly point out the invention by reciting intended subject matter such that one reading the claims can ascertain its scope but rather resorts to the specification referring to “list of compounds in Figure 8” which is improper. Note reliance on the specification to define claimed subject matter is permitted only under certain circumstances as discussed in Ex parte Fressola 27 USPQ 2d 1608. Further obscuring intended scope is that the claim excludes compounds in Figure 8.  As stated in In re Schechter 98 USPQ 144 such limitations in a claim renders it indefinite “since applicant sought to claim what was not invented, rather than “particularly and distinctly pointing out” what was invented.”. See p.147.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6,7,9-12,16-20,23,24,28,41,73 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by the all the generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. This applies for  the scope of heterocyclyl rings  and heteroaryl rings permitted in R4 and R1 and R2  which includes saturated, unsaturated  rings for the former and heteroaryls which can be monocyclic, polycyclic and directly or indirectly attached with hetero atoms in any array. Additionally, from a reading of the specification the optional substituents permitted on all variables can include the aforementioned scope of hetero rings and which in turn can be spiro-fused and bridged.  Compounds made  and tested do not represent such a scope but rather the scope in claim 41 with limited substitution thereon and heterorings that are monocyclic and saturated with up to 2 hetero atoms selected from N,O and S with limited substituents on R groups such as those recited in claim 73. There is otherwise no reasonable basis for assuming that the myriad of compounds embraced by the broader generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a  
1) Breadth of the claims- the claims cover compounds easily in the billions in view of the many variables and permutations permitted; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves inhibition of one or more CK1 enzyme which has been implicated in respiratory diseases. This in turn requires sufficient SAR data to assess how small ligands of a given class may successfully interact with the binding site(s) of the enzyme. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18;
3) Direction or guidance-  the compounds made and tested are not representative of the full claimed scope as indicated above;
4) State of the prior art-  The compounds are  4-substituted phenyl imidazoles with a pyrimidine ring at the 5-position and mandatory substituents on the phenyl,pyrimidine and 1-position of the imidazole ring.
 While some compounds are known in the prior art having the instant activity and other uses they do no evidence the many structural permutations embraced herein will have the requisite activity needed to practice the invention;

In view of the above considerations, this rejection is being applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,11,12,16,17,23,24,28,41,73 and 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US’991 cited in PCT search report). Adams describes many compounds for use as cytokine inhibitors. See egs.41-46,75,78,and 88-97 for example. Note that claim 2 is also rejected as many of the compounds if not all in Adams is not included in Figure 8.
Claim(s) 1-3,10,11,16,17,28,41,73 and 76( is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US’537,cited by the examiner). Adams describes many compounds for use as cytokine inhibitors. See species in col.12 especially species on lines 22-23 which reads on claim 10.
Claim(s) 1,2,11,12,16-20,28,41,73 and 76  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (WO’756 cited in PCT search report). Ywo .
Claim(s) 1-4,6,9,11,16,17,41,73 and 76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (cited in PCT search report). Kim describes compounds that are MAPK inhibitors for uses such as RA,etc. See species 20a,b and d and 22a and c in Table 1 and in reaction scheme 1.

Claims 1,2,11,16-20,23,24,28,41,73 and 76 are rejected under judicial doctrine as being drawn to an improper Markush group. The Markush at  NR1R2  covered by choices (i) and (ii) in claims rejected herein are drawn to multiple inventions for reasons set forth in the lack of unity requirement. The resulting structures embrace a variety of  groups and ring systems which are not art-recognized   equivalents as evident at the very least by the art cited by the examiner and there is no evidence of record that the imidazole with phenyl and pyrimidines rings thereon ring  common to the elected compounds in  these claims  contribute solely to the instant physiological activity. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Deletion of nonelected subject matter would overcome this rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EMILY A BERNHARDT/Primary Examiner, Art Unit 1624